    Case: 4:19-cr-00995-HEA Doc. #: 4 Filed: 12/06/19 Page: 1 of 2 PageID #: 6



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                Plaintiff,                            )
                                                      )
       vs.                                            )       No. 4:19-CR-995-HEA-NCC
                                                      )
STEPHON JEFFERSON, JR.,                               )
                                                      )
                Defendant.                            )


                      MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Anthony Franks, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of defendant’s initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, Section

3141, et seq.

       As and for its grounds, the Government states as follows:

       1.       Defendant is charged with Felon in Possession of a Firearm in violation of Title 18

       United States Code Section 922(g).

       2.       Pursuant to Title 18, United States Code, Section 3142(g),

                (a) the weight of the evidence against defendant is substantial in that defendant

                    confessed to law enforcement that he was in possession of a firearm;

                (b) defendant’s history and characteristics include multiple felony convictions for

                    firearm and drug offenses from 2010 to 2017. The alleged conduct giving rise to

                    the instant offense also occurred while defendant was on supervised release in
    Case: 4:19-cr-00995-HEA Doc. #: 4 Filed: 12/06/19 Page: 2 of 2 PageID #: 7

                   case number 4:13CR00256JAR. In that case, defendant was convicted for

                   distribution of heroin. Defendant’s criminal history from 2010 to 2017 includes

                   the following:

                      i.   2010 felony convictions for unlawful use of a weapon (UUW), carrying a

                           concealed weapon, and resisting arrest;

                     ii.   a 2012 UUW felony conviction;

                    iii.   a 2014 felony conviction in this court (case no. 4:13CR00256JAR) for

                           distribution of heroin;

                    iv.    a 2014 felony conviction for possession of controlled substance except 35

                           grams or less of marijuana; and

                     v.    a 2017 felony conviction for UUW.

               (c) the nature and seriousness of the danger to any person or the community that

                   would be posed by defendant’s release warrant defendant’s detention pending trial

                   in that defendant has a history of abusing illegal substances while on supervision

                   and his convictions include charges on various drug offenses and the use of

                   weapons.

       WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant’s initial

appearance.



                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      /s Anthony Franks
                                                      ANTHONY FRANKS #50217(MO)
                                                      ASSISTANT UNITED STATES ATTORNEY
                                                      anthony.franks@usdoj.gov
